Citation Nr: 1042688	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for a burn scar, 
right upper forearm.

2.  Entitlement to a compensable initial rating for a burn scar, 
left upper forearm.

3.  Entitlement to a compensable initial rating for a burn scar, 
right lower thigh.

4.  Entitlement to a compensable initial rating for a burn scar, 
left lower thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to March 1985.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, it is unclear from the claims file whether the RO 
has attempted to obtain complete VA treatment records.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  

In February 2006 and May 2006, the Veteran reported receiving 
regular treatment from the VA outpatient facility in Orlando, 
Florida.  The treatment records associated with the claims file 
are sporadic, and the Board is unable to determine if this is 
because the records are limited or if it is because a complete 
copy has never been obtained.  Additionally, the most recent 
records added to the file are dated in June of 2006. Finally, the 
VA examination report of March 2006 indicates that photographs of 
the scars were taken.  Such photographs are not currently a part 
of the Veteran's claims folder.  As such, a remand is required to 
obtain a complete copy of the records and to record this effort 
in the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records, including 
the records from the Orlando outpatient 
facility.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.  Do not associate 
duplicate records with the claims file.  
Insure that all photographs taken of the 
veteran's scars at the VA examination of 
March 2006 are included in the record.  

2.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

